Case 9:20-mj-08271-BER Document 32 Entered on FLSD Docket 12/08/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 20-8271-BER


  UNITED STATES OF AMERICA,
                                                                                        KJZ
  v.

  JEFFREY SPIVACK,
                                                                            Dec 8, 2020

              Defendant.                                                                 West Palm Beach
  ______________________________________

                  ORDER GRANTING JOINT ORE TENUS MOTION TO
               PRECLUDE SALE OR TRANSFER OF MERCEDES VEHICLE

         Defendant appeared before the Court on December 4, 2020, for a motion hearing. At the

  conclusion of the hearing, the parties made a joint ore tenus request that the Court preclude

  Defendant or any other person from encumbering or transferring the title of his 2019 Mercedes C

  Class vehicle (VIN Number: WDD2J5JB7KA010529), or disposing of said vehicle, without prior

  Court approval.

         Based on the foregoing, it is hereby ORDERED AND ADJUDGED that neither

  Defendant nor any other person shall in any way encumber, sell, or transfer the title to his 2019

  Mercedes C Class vehicle, or dispose of said vehicle, without prior Court approval.

         DONE and ORDERED in Chambers at West Palm Beach in the Southern District

  of Florida, this 8th day of December, 2020.


                                                             WILLIAM MATTHEWMAN
                                                             United States Magistrate Judge




                                                 1
